Opinions of witnesses as to value may be received as evidence thereof when it appears to the court that they are qualified to judge of such value. G. L., c. 228, s. 23. Whether a witness is qualified to judge of the value of property in litigation, is a question of fact to be determined at the trial. Jones v. Tucker, 41 N.H. 546; Taylor v. Ins. Co., 51 N.H. 50. The question is one that can be most conveniently and satisfactorily determined at the trial, upon personal examination of the witness, and generally can be determined in no other way. Dole v. Johnson, 50 N.H. 452,459. Upon an appeal from the assessment of a tax, the question whether a witness is qualified to testify as to value is determined by the commissioners to whom the appeal is referred. For the same reasons the question is determined by referees in trials before them.
It is an answer to the defendant's exceptions, however, that the evidence excepted to was ruled out and disregarded by the *Page 115 
referees. When evidence is ruled out in jury trials, the jury are instructed to disregard it. In such cases its admission furnishes no ground for a new trial, unless there is reason to believe that the evidence improperly influenced the verdict. Deerfield v. North wood, 10 N.H. 269; Hamblett v. Hamblett, 6 N.H. 334; Eastman v. Amoskeag Co., 44 N.H. 143; Judge of Probate v. Stone, 44 N.H. 593, 607; Zollar v. Janvrin,47 N.H. 324, 326; Burnham v. Butler, 58 N.H. 568. It was not found as a fact, at the trial term, that injustice was done by the evidence admitted by the referees, and it is not necessary to inquire whether the evidence was competent.
Exceptions overruled.
All concurred.